                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

DARRIAN DANIELS,
#K91046,                                               )
                                                       )
                        Plaintiff,                     )
                                                       )
vs.                                                    )        Case No. 19-cv-00394-NJR
                                                       )
MENARD CORRECTIONAL CENTER,                            )
                                                       )
                        Defendant.                     )

                             MEMORANDUM AND ORDER
ROSENSTENGEL, Chief Judge:

        Plaintiff Darrian Daniels, an inmate of the Illinois Department of Corrections who is

currently incarcerated at Menard Correctional Center (“Menard”), filed a Motion for Preliminary

Injunction and/or Protective Order. (Doc. 1). The Motion is now before the Court and, for the

reasons stated below, the request for preliminary injunction and protective order is DENIED

without prejudice.

        First, this action has not been properly initiated. “A civil action is commenced by filing a

complaint with the court.” FED. R. CIV. P. 3. No complaint has been filed, and the instant filing

cannot be considered an adequate complaint. Specifically, the filing does not name a party who is

capable of being sued in a Section 1983 action for alleged violations of constitutional rights. And

the only named defendant is Menard, which is a division of the Illinois Department of Corrections,

a state government agency not subject to suit under Section 1983. Will v. Mich. Dep’t of State

Police, 491 U.S. 58, 71 (1989) (“neither a State nor its officials acting in their official capacities

are ‘persons’ under § 1983”). Further, the filing fails to include a specific request for relief. Rule

8(a)(3) requires “[a] pleading that states a claim for relief must contain . . . a demand for the relief


                                                   1
sought, which may include relief in the alternative or different types of relief.” FED. R. CIV. P. 8.

While pro se litigants are not held to the same standards as licensed attorneys, they are not entitled

to general dispensation from the rules of procedure. See Jones v. Phipps, 39 F.3d 158, 163 (7th

Cir. 1994). Additionally, a party initiating civil litigation is required to either pay the filing fee or

file a motion requesting in forma pauperis status. Daniels has done neither.

        Furthermore, the Motion fails to establish that preliminary injunctive relief and/or a

protective order is warranted because: (1) there is no proper defendant for a claim of injunctive

relief or a protective order; (2) there is insufficient information to determine whether Daniels faces

irreparable harm without relief; and (3) the Motion fails to specify any act or acts to be restrained

or required. Daniels seeks an injunction holding that he is “in harm[s] way” due to “routine abusive

treatment [he] have filed to this Court in the past and to this date.” (Doc. 1, pp. 5-6). He alleges he

will suffer irreparable harm and injury if an injunction is not granted but does not describe any

specific harm or injury. (Doc. 1, pp. 3-4). Although he alleges he has been refused yard, showers,

legal calls, e-file by the law library, and transfer from Menard, he does not state when (other than

after August 2018) or by who. (Doc. 1, pp. 3, 6). Similarly, he alleges he has been called racist

names and assaulted but references only one incident involving two correctional officers on

November 30, 2018. (Doc. 1, pp. 3, 7). Accordingly, even if this case had been properly initiated,

Daniels would not be entitled to preliminary injunctive relief and/or a protective order based on

the allegations in his Motion.

        IT IS HEREBY ORDERED that the Motion for Preliminary Injunction and/or Protective

Order (Doc. 1) is DENIED without prejudice. This action will be dismissed unless a complaint

is filed by May 10, 2018. Further, with the filing of a complaint, the full filing fee of $400.00 must

be paid or a Motion for Leave to Proceed In Forma Pauperis (“IFP motion”) filed along with a



                                                   2
certified copy of a Trust Fund Statement for the 6-month period immediately preceding the filing

of this action. Failure to do so will result in dismissal of this action under Federal Rule of Civil

Procedure 41(b). To enable Daniels to comply with this Order, the Clerk is DIRECTED to provide

him with both a complaint form appropriate to a 42 U.S.C. § 1983 action and a blank form IFP

motion.

         Finally, Daniels is ADVISED that he is under a continuing obligation to keep the Clerk of

Court informed of any change in his address; the Court will not independently investigate his

whereabouts. This shall be done in writing and not later than 7 days after a transfer or other change

in address occurs. Failure to comply with this order will cause a delay in the transmission of court

documents and may result in dismissal of this action for want of prosecution. See FED. R. CIV. P.

41(b).

         IT IS SO ORDERED.

         DATED: April 12, 2019


                                                      ___________________________
                                                      NANCY J. ROSENSTENGEL
                                                      Chief U.S. District Judge




                                                 3
